                   Case 1:21-mj-00014-HBB Document 2 Filed 01/15/21 Page 1 of 1 PageID #: 10
United States District Court for the Western District of Kentucky            https ://casemgt.kywd. circ6. dcn/CaseAssign.asp? Action=MJCA




                                                 Case Assignment
                                          Standard Magistrate Assignment
                                                Case number 1:21MJ-14

                                                Note: Judge determined by charging documentation.



                                                                                     Assigned on 1/15/202111:18:16AM
                                                                                                   Transaction ID: 49641

                                                                    Return




I of 1                                                                                                               1/1 5/2021 , 10:18 AM
